Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6, 8-16, 18-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein determine a first title topic indicator based on the content of the first webpage, the first title topic indicator indicating a relationship between words in a title within the content of the first web page and text of a body in the content of the first web page; determine a first sentiment indicator based on the content of the first webpage, the first sentiment indicator indicating a degree of sentiment of the body of the content of the first web page; determine first text subjectivity indicator based on the content of the first webpage, the first text subjectivity indicator indicating subjectivity by comparing words and phrases from the content of the first web page to a database of known words and known phrases including known sentiment measures, the first text subjectivity indicator being based on the known sentiment measures; apply the first title topic indicator, the first sentiment indicator, and the first text subjectivity indicator to a credibility machine learning model to generate a first content credibility score and a first content bias score for the text of the first web page, the credibility machine learning model being trained on text from other web pages using known title topic indicators, known sentiment indicators, and known text subjectivity indicators, and known credibility scores and bias scores; generate a first graphical representation for the first content credibility score and the first bias credibility score indicating degrees of credibility and bias of the content of the first web page, respectively; provide the graphical representation to a first digital device that navigated to the first web page at the first websites receive a request from a third digital device, the request including a third web page identifier that identifies a third web page; if the system has previously stored a third content credibility score associated with the third web page, then provide the credibility score to the third digital device; and if the system has not previously stored a third content credibility score associated with the third web page; then: receive text from content of the third web page at a third website; determine a third title topic indicator based on the content of the third webpage, the third title topic indicator indicating a relationship between words in a title within the content of the third web page and text of a body in the content of the third web page; determine a third sentiment indicator based on the content of the third webpage, the third sentiment indicator indicating a degree of sentiment of the body of the content of the third web page; determine third text subjectivity indicator based on the content of the third webpage, the third text subjectivity indicator indicating subjectivity by comparing words and phrases from the content of the third web page to the database of known words and known phrases including known sentiment measures, the third text subjectivity indicator being based on the known sentiment measures; apply the third title topic indicator, the third sentiment indicator, and the third text subjectivity indicator to the credibility machine learning model to generate a third content credibility score; store the third credibility score associated with the third web page; receive a request from a fourth digital device, the requesting including the third web page identifier that identifies the third web page; and provide the third credibility score associated with the third web page to the fourth digital device in combination with all other claimed elements of independent claims 1, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID E CHOI/Primary Examiner, Art Unit 2174